Citation Nr: 1410330	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  03-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to June 1967.  He died in March 2002, and the appellant claims benefits as his widow. 

The appeal comes before the Board of Veterans' Appeals  (Board) from a September 2002 rating decision by the VA RO in Philadelphia, Pennsylvania. 

In January 2005, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  In May 2005, that VLJ denied the claim on appeal.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2006 Order, the Court vacated the May 2005 Board decision and remanded the issue for additional development.  In March 2007 and again in March 2010, the Board remanded the claim for additional development and adjudicative action.  In July 2010, the Board again denied the claim.  The appellant appealed the denial to the Court.  In an April 2012 Memorandum Decision, the Court vacated the Board's decision, finding that the Board had relied on an inadequate medical opinion and had provided insufficient reasons and bases to support its conclusions.  As the VLJ who conducted the January 2005 hearing is no longer at the Board, the case was reassigned to the undersigned VLJ.  In December 2012, this issue was remanded in order to allow the appellant the opportunity to present testimony at a hearing before the undersigned VLJ. 

In May 2013, the appellant testified at a Travel Board hearing conducted at the RO before the undersigned VLJ.  A transcript is of record. 
The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the appellant's testimony that she had actual knowledge of the elements that were lacking to substantiate her claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Most recently, the Board obtained a Veterans Health Administration (VHA) medical opinion regarding the claim in October 2013.  The appellant and her representative were notified of this opinion and given opportunity to respond.  However, as neither indicated that they wished the claim to be returned to the RO for consideration of this new evidence, the Board finds no prejudice in proceeding to adjudicate this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2002, at the age of 62.  The official certificate of death lists the cause of death as sepsis, due to or as consequence of pneumonia, due to or as a consequence of pulmonary hypertension.  The certificate does not list other significant conditions contributing to death, or resulting in the underlying causes of death, or otherwise hastening the onset of death. 

2.  The most probative evidence of record preponderates against a finding that any disorder causing death, or substantially contributing to death or otherwise hastening the onset of death, either developed in service or was otherwise causally related to service. 

3.  Hypertension was not present to a compensable degree within the first post-service year. 

4.  During his lifetime and at the time of death, the Veteran had no service-connected disabilities.


CONCLUSION OF LAW

The cause of the Veteran's death and the causes of all diseases or disabilities substantially contributing to death or otherwise hastening the onset of death were not incurred in, or caused or aggravated by, active military service and may not be presumed to have been caused or aggravated by active military service, nor were they causally related to or aggravated by any injury or disease incurred in, or caused or aggravated by, active military service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1310, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.301 , 3.303, 3.307, 3.309, 3.312(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in compensation claims, e.g., as to potential downstream issues such as effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and the Board has found none. 

VA has fulfilled the above VCAA notice and development assistance requirements in this case with regard to the claim for service connection for the cause of the Veteran's death.  The RO issued a VCAA letter in July 2002 addressing the claim.  That letter was followed by initial RO adjudication of the claim in September 2002.  The July 2002 VCAA letter provided the appellant with adequate notice of the duty-to-assist provisions of the VCAA, and informed her of the information and evidence necessary to substantiate her claims for service connection for the cause of the Veteran's death.  38 C.F.R. § 3.303. 

By the July 2002 VCAA letter, the appellant was provided adequate notice of the duty-to-assist provisions of the VCAA, and was informed of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death.  38 C.F.R. §§ 3.303, 3.312.  By further VCAA letters in April 2007 and April 2008, she was told that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained.  These letters were followed by readjudication of her claim by the Appeals Management Center (AMC), including most recently by a SSOC in April 2010. 

In the context of a claim for dependency and indemnity compensation based upon service connection for the cause of a Veteran's death, VCAA notice must also include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In this case, notice in compliance with both the Dingess and Hupp precedents, supra, was provided to the claimant by the April 2007 and April 2008 VCAA letters, and, as noted above, subsequent readjudication of the claim occurred.  Moreover, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

VA has a duty to assist claimants in the development of their claims. This duty includes assisting the claimant in the procurement of service treatment records and post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters requested that the claimant advise of any VA and/or private medical sources of evidence pertinent to her claim, and that she provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claim.  They further requested any medical records, lay statements, or other evidence which might serve to corroborate the appellant's assertions, in support of her claim.

The Board concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant, available VA and private medical records are in the file.  The appellant has argued that VA failed in its duty to assist by not obtaining treatment records from Germantown Hospital and Presbyterian Hospital.  However, as noted in the April 2012 Memorandum Decision, the appellant did not submit an authorization for release of records from these hospitals.  Without such an authorization, VA unfortunately has no ability to obtain these records.  

Additionally, the Board notes that, at the time of the now vacated Board decision in May 2005, the record reflected the possibility that additional medical records from Abington Memorial Hospital had not yet been obtained.  The record then also reflected that records from Dr. S, who had asserted treating the Veteran since 1984, had not yet been obtained.  The Court in its August 2006 Order required that any missing records from Abington Memorial Hospital and Dr. S be sought and obtained.  Available records from Abington Memorial Hospital were obtained and associated with the claims file in May 2009. 

In its March 2007 remand, the Board required that records be sought from Dr. S,         from Abington Memorial Hospital, and from Dr. P, who had provided an August 2002 statement of treatment of the Veteran.  Following an additional VCAA letter to the appellant in April 2007 directed at this additional development, the AMC sought records from these private sources.  Dr. S provided a reply in June 2007 informing that he had only treated the Veteran at Abington Memorial Hospital, not in the doctor's office, and that he did not keep records of the hospitalization treatment, but rather they could be obtained from Abington Memorial Hospital.  As already noted, the available records from that hospital were requested, and were obtained in May 2009. 

The appellant provided an authorization in May 2009 informing that Dr. P practiced at University of Pennsylvania  Hospital.  Records from that facility were obtained and associated with the claims file in January 2009.

In sum, the Board finds that all records identified by the appellant as relating to this claim have been obtained, to the extent possible.  Additionally, all the terms of the Board's March 2007, March 2010, and December 2012 remands have been substantially complied with, to the extent possible.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  A VHA opinion was provided in October 2013, which addressed the claim for service connection for cause of death.  It is clear from his or her statements that the examiner reviewed the claims folder.  Also, he or she offered a detailed rationale for the provided opinion.  The Board finds this opinion to be thorough and complete.  Therefore, the Board finds this opinion is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

All indicated development having been undertaken, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  The appellant has thus presented no pertinent avenues of evidentiary development that the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159.



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For certain chronic diseases, such as cardiovascular renal disease (including hypertension), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309. 

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

The Veteran's death certificate reflects that he died in March 2002 at the age of 62.  His death certificate further reflects that the cause of his death was "sepsis, due to (or as a consequence of) pneumonia, due to (or as a consequence of) pulmonary hypertension."  The claims folder contains no medical evidence indicating that any other disability caused or contributed to the Veteran's death.  In addition, the appellant has made no assertions that any other disability caused or contributed to the Veteran's death.

During his lifetime, the Veteran was not service connected for any disabilities.  However, the claimant contends, in effect, that pneumonia which the Veteran had in service was not acute and transitory, but rather was recurrent or persistent, and that the disability ultimately caused or contributed to the cause of his death.  In January 2005, the appellant testified that she met her husband in 1961 while he was stationed in Germany, and they were married there.  She asserted that the Veteran received treatment for pneumonia on five or six occasions in service, and that he would require treatment for pneumonia whenever he was sent out "into the field" to perform maneuvers.  She also testified that the Veteran required medical care on many occasions post service and that a physician informed her that the Veteran's lungs were "severely" scarred.
In-service examination reports dated in January 1960, March 1961, and January 1964 all included findings of "normal" lungs.  His service treatment records reflect treatment for pneumonia in January 1967, and at other times for tonsillitis, possible early tracheobronchitis, upper respiratory infections, and episodes of a productive cough.  Specifically concerning the January 1967 pneumonia treatment, x-rays taken at the time of his discharge showed "almost complete clearing of the pneumonitis."  The diagnosis upon discharge indicated "Pneumonia, bacterial, left upper lobe and right middle lobe.  Organism undetermined.  Treated, cured."  

There is no record of the Veteran having been diagnosed or treated for pneumonia in service following the January 1967 hospitalization, or for years after service.  A chest x-ray conducted in conjunction with the Veteran's March 1967 service separation examination was negative, as was the clinical examination of the lungs and chest at the same time.   

With regard to the other causes of death listed on the Veteran's death certificate, sepsis was not noted during service.  While a January 1967 service treatment record noted a blood pressure reading of 170/100, and the Veteran reported on his service separation report of medical history that he had been told he had high blood pressure, hypertension is not reflected in the service treatment records.  His blood pressure upon service separation was noted to be 110/60.  

With regard to post-service evidence, treatment records from a July 1974 admission to Abington Memorial Hospital noted a past medical history of recurrent pneumonia and noted that the lungs were bibasilar rales.  The appellant asserted in a statement received in July 1984 that the Veteran had a lung condition that he got in service. 

Post service private treatment records and VA examination reports reflect that the Veteran smoked a pack of cigarettes or more per day until at least 1997.  He was diagnosed with interstitial fibrosis in the 1995.  In October 1997, the Veteran had a diagnosis of left lower lobe pneumonia.  According to a March 1999 discharge summary from the Hospital of the University of Pennsylvania, in addition to having a smoking history, he had a history of emphysema, hypertension, recurrent pneumonia, and complaints of dyspnea.  In 1998, he developed sepsis secondary to pneumonia, and later that year he was diagnosed with primary pulmonary hypertension.

A private treating physician, Dr. S, provided a statement in August 2002 stating that the Veteran was a former patient who was treated at Abington Memorial Hospital since 1984, with multiple admissions to that facility and severely restricted activities due to pulmonary conditions. The doctor noted that the Veteran suffered from chronic obstructive pulmonary disease (COPD), hypertension, and pulmonary hypertension.

Additional treatment records, including from Abington Memorial Hospital, document treatment and hospitalization in years immediately prior to death, particularly for the Veteran's advanced pulmonary disorders, including COPD and pulmonary hypertension, as well as multiple bouts of pneumonia.  However, no record could be obtained showing a diagnosis of or treatment for pneumonia or other respiratory disorders between service and the mid-1990s.  As noted above, the claims file contains a July 1974 Abington Memorial Hospital treatment record noting a prior medical history of recurrent pneumonia.  However, the Board notes that there is no medical evidence in the record to support this reported prior medical history. 

Unfortunately, the records from the Veteran's final hospitalization and death are not currently available.

A VA medical opinion was obtained in September 2009.  However, in an April 2012 Memorandum Decision, the Court vacated the Board's July 2010 decision, which relied on the September 2009 VA medical opinion, finding this medical opinion to be inadequate.  As such, this opinion is not probative with regard to the matter on appeal.  

A VHA medical opinion was obtained in October 2013.  The physician concluded that the Veteran's January 1967 pneumonia completely resolved prior to his separation from service.  The physician noted that the Veteran was hospitalized from January 2, 1967, to January 9, 1967, with a diagnosis of pneumonia, bacteria, left upper lobe and right middle lobe, organism undetermined.  It was further noted that the treatment cured, and this occurred in the line of duty.  The physician noted that the narrative summary stated "There was rapid resolution of patient's pneumonia and on 9 Jan the patient's chest was clear."  The x-ray report revealed "x-rays on January 9, 1967 shows almost complete clearing of pneumonitis."  The physician went on to note that sputum culture was negative, and the Veteran was treated with antibiotic-IV penicillin during his hospitalization.  Further complete cleaning of a chest x-ray from pneumonia can lag behind clinical improvement.

Additionally, the VHA physician determined that it is not at least as likely as not (a 50 percent or greater probability) that the diagnosis of pneumonia at the Veteran's death was the same disease process from any pneumonia diagnosis present during military service.  The physician noted that patients with chronic lung disease such as COPD can be predisposed to pneumonias.  Other risk factors for pneumonia are: tobacco smoking, alcohol consumption, and others.  There is mention of chronic alcoholism in service records, and there is documented history of smoking also in the records provided. 

The VHA physician determined that it is not at least as likely as not (a 50 percent or greater probability) that the Veteran's pulmonary hypertension began during service, was caused by an injury, disease, or other event in service, or was otherwise etiologically related to his service.  There is no objective evidence of pulmonary hypertension signs and symptoms from the service records.  There is a standard Form 89 filed in March 1967 for Separation AR 635-212.  This patient's statement of his health in his own words was "Good".  Further, the Veteran responded "No" to the questions of if he had ever had or has now shortness of breath, pain or pressure in chest, chronic cough, or tuberculosis.  The patient complained of night sweats and coughing blood with episodes of DTS in this form, as documented by the provider - no reoccurrence.  

Finally, the VHA physician indicated that it is not at least as likely as not (a 50 percent or greater probability) that the Veteran's cause of death, i.e. sepsis, due to pneumonia, due to pulmonary hypertension was caused or was otherwise etiologically related to any injury, disease, or other event that occurred in service.  The physician stated that there is no evidence to suggest this and referred to his or her aforementioned statements as rationale.

With regard to granting service connection on a presumptive basis, as noted above, the Veteran's death certificate reflects that pulmonary hypertension contributed to his death.  However, there is no evidence of record demonstrating that the Veteran had hypertension manifested to a degree of 10 percent within a year following discharge from service.  As such, service connection cannot be established on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  As noted above, the Veteran had no service-connected disabilities at the time of his death.  Moreover, there is no medical evidence of record relating the Veteran's active duty service to any of the disabilities that caused or contributed to his death.

With regard to the Veteran's sepsis, the claims file contains no medical evidence linking a post-service diagnosis of sepsis to service.  The VHA physician specifically concluded that it is not at least as likely as noted not that the Veteran's cause of death, i.e. sepsis, due to pneumonia, due to pulmonary hypertension was caused or was otherwise etiologically related to any injury, disease, or other event that occurred in service.  The claims file contains no medical evidence to the contrary.  

With regard to the Veteran's pulmonary hypertension, while the Veteran was noted as having an elevated blood pressure reading on an isolated occasion in service, and he reported on separation from service that he had been told that he had high blood pressure, the claims file contains no diagnosis of hypertension in service or shortly thereafter.  Moreover, there is no medical evidence linking a post-service diagnosis of hypertension or pulmonary hypertension to service.  The only medical opinion of record on the matter is the October 2013 VHA opinion, which indicated that it is not at least as likely as not that the Veteran's pulmonary hypertension began during service, was caused by an injury, disease, or other event in service, or was otherwise etiologically related to his service.  The claims file contains no medical evidence to the contrary.

With regard to the Veteran's pneumonia, while the Veteran was treated for pneumonia in service, the claims file contains no medical evidence linking a post-service diagnosis of pneumonia to service.  A March 1967 separation examination report indicated normal lungs and a negative chest x-ray.  The VHA physician concluded that the Veteran's January 1967 pneumonia completely resolved prior to his separation from service, and it is not at least as likely as not that the diagnosis of pneumonia at the Veteran's death was the same disease process from any pneumonia diagnosis present during military service.  The claims file contains no medical evidence to the contrary.

The Board notes that it is clear that the VHA physician reviewed and discussed the pertinent evidence of record.  Also, this physician offered a detailed rationale for these opinions.  As such, the Board finds this opinion to be the most probative medical evidence of record on the matter. 
The Board has considered that the January 1967 x-ray report showed "almost complete clearing", suggesting that residuals of pneumonia existed.  However, this finding was addressed by the VHA examiner who noted that complete cleaning of a chest x-ray from pneumonia can lag behind clinical improvement.  Moreover, a negative chest x-ray was noted just 3 months later in the Veteran's March 1967 separation examination report.  

Additionally, the Board recognizes that the VHA physician noted risk factors for pneumonia to include tobacco smoking and alcohol consumption.  There is mention of chronic alcoholism in service records and a documented history of smoking in the records.  However, on July 22, 1998, the President signed into law a new provision, codified at 38 U.S.C.A. § 1103, essentially barring service connection on the basis that a disease or injury is attributable to the use of tobacco products during service.  38 C.F.R. § 3.300.  This provision applies to claims filed after June 9, 1998.  Moreover, service connection for primary alcoholism is precluded as a matter of law.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.301.  Therefore, to the extent that the Veteran's smoking and alcoholism could have contributed to his cause of death, service connection is not available on these bases.

The Board acknowledges that the representative made references to the Veteran's alcoholism and smoking, and mental health issues or posttraumatic stress disorder (PTSD) due to racism in service.  However, the Board notes that the Veteran was never service connected for a psychiatric disability or PTSD, the record does not indicate that he ever filed claims for such, the record contains no medical opinions linking the Veteran's smoking or alcoholism to a mental health disability stemming from his service, and the appellant herself has made no assertions that his cause of death was ultimately related to a service-related psychiatric disability.

The Board has considered that the Veteran himself submitted claims in August 1974 for service connection for pneumonia and hypertension, both contended to have begun in May 1964.  However, evidence then obtained by the RO, including a July 1974 Abington Memorial Hospital hospitalization record revealed the Veteran not to suffer from current hypertension or pneumonia, but rather from ongoing alcoholism and its effects.  As noted above, this hospitalization record did note a prior medical history of recurrent pneumonia.  However, the claims files contains no medical history of treatment or diagnoses to support this reported prior medical history.  Then, as now, sufficient evidence of hypertension in service or of pneumonia or residuals of pneumonia as a chronic condition in service or after service was absent.

The Board has also considered the appellant's assertions at the August 2013 hearing that idiopathic pneumonia, which appears multiple times in the Abington Hospital records, is chronic fibrosis pneumonia.  In the December 2012 Memorandum Decision, it was noted that an alternative term for "idiopathic pulmonary fibrosis" is "chronic fibrous pneumonia."  Dorland's Illustrated Medical Dictionary 704 (32d ed. 2012).  However, an indication that the Veteran had chronic pneumonia during his lifetime is not competent evidence that this chronic pneumonia is related to the Veteran's active duty service. 

Finally, the Board has considered the appellant's overall lay assertions that there is a relationship between the Veteran's military service and his cause of death.  More specifically, the Board has considered the appellant's testimony that her husband was very ill following service, that she was informed by the Germantown Hospital physicians that his lungs were severely scarred, and that he was treated at Abington Hospital for pneumonia frequently.  

In this regard, the Board is cognizant that there are instances in which lay testimony can serve as probative evidence in establishing an association between service and the claimed disability.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology.  As such, the Board finds that the appellant is competent to report her recollections of the Veteran's health and medical treatment.  However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking the Veteran's causes of death to incidents that occurred several decades prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, in this case, the Board finds that the appellant's lay assertions are competent but not the most probative evidence of record on the matter.  These lay assertions are far outweighed by the competent medical evidence of record, to specifically include the normal blood pressure reading upon separation from service, the negative chest x-ray report upon separation from service, and the October 2013 VHA opinion, which was proffered by a physician with medical expertise who clearly reviewed the pertinent evidence of record and offered a detailed rationale for the opinion.    

Therefore, as the most probative evidence of record does not show that the sepsis, pneumonia, or pulmonary hypertension that caused the Veteran's death was the result of or related in any way to his active duty service, the Board finds that service connection is not warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  










ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


